Citation Nr: 0533996	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
August 1976 and from January 1977 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge.  
A  transcript of the hearing is in the record. 

In a December 2004 decision, the Board reopened the claim of 
service connection for a psychiatric disorder and remanded 
the claim for additional development.  As the requested 
development was completed, no further action to ensure 
compliance with the remand directives is needed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Subsequently, the veteran submitted a copy of a service 
personnel record and a medical opinion from a VA psychiatrist 
without a waiver of initial consideration by the RO.  The 
Board finds that the service personnel record, a copy of a 
performance evaluation, is essentially cumulative of other 
evidence already of record and previously considered.  The 
medical opinion from a VA psychiatrist that the more accurate 
diagnosis in the veteran's case is a borderline personality 
disorder is also cumulative of other evidence already of 
record and previously considered.  For these reasons, the 
evidence is not referred to the RO for initial consideration.   
38 C.F.R. § 20.1304(a), (c) (2005). 


FINDINGS OF FACT

1. A psychiatric disorder did not have onset during service, 
a psychosis was not manifested within one year of separation 
from service, and any current psychiatric disorder is 
unrelated to in-service findings of personality disorder, 
alcoholism, and depression.
2. By operation of law, neither a passive-aggressive 
personality disorder nor a borderline personality disorder is 
a disease or injury subject to VA disability compensation. 

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and service incurrence may not be presumed for a 
psychosis; personality disorders are not diseases or injuries 
for the purpose of VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107(b), (West 2002); 38 C.F.R. 
§§ 3.303(c), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where, as here, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120; VAOPGCPREC 7-2004.  The Court also 
stated that the appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 120.

The initial rating decision by the RO in 1999 occurred before 
the enactment of the VCAA in 2000.  The veteran was 
subsequently notify the veteran of the VCAA by the Board in 
its December 2004 remand and by the RO in a December 2004 
letter. The veteran was notified that the evidence needed to 
substantiate the claim of service connection was evidence of 
an injury or disease in service, or event causing an injury 
or disease, a current disability, and medical evidence of a 
relationship between a current disability and an injury, 
disease, or event in service.  The veteran was also notified 
that VA would obtain service records, VA records and records 
of other Federal agencies and that VA would obtain any other 
records not in the custody of a Federal agency he identified 
with his authorization or he could submit the records.  The 
veteran was notified to provide any evidence in his 
possession that pertained to the claim. 

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice), and Pelegrini, supra.

As the timing of the VCAA notices came after the initial 
adjudication of the claim, the timing did not comply with the 
requirement that the notice must precede the adjudication.  
However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  For these reasons, the veteran has 
not been prejudiced by the timing of the VCAA notice and no 
further development is needed to ensure VCAA compliance.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the record does not indicate the 
existence of any additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been met.

Veteran's Arguments, Statements, and Testimony and Other 
Supporting Evidence 

The veteran seeks service connection for a psychiatric 
disorder.  He has submitted numerous statements regarding his 
claim, dated from December 1994 to July 2005, including 
excerpts from a novel he is writing, which outlines his 
mental illness.  He also submitted an August 2000 letter from 
a counselor, who indicated that she recalled counseling the 
veteran and his ex-wife but unable to verify any diagnosis.  
The veteran testified at hearings before the RO in February 
2000 and February 2002 and before the Board in June 2004.    

At the Board hearing, the veteran stated that as a corpsman 
he witnessed people dying and he had nightmares and mental 
and emotional problems.  He stated that he was later admitted 
to a psychiatric ward and given a diagnosis of personality 
disorder or passive aggressive disorder and alcoholism.  He 
noted that at one point he was managing sick people and 
worked around drug addicts and those with schizophrenia, 
which exacerbated his condition.  He also stated that he did 
not receive any treatment until 1996, when he was diagnosed 
with schizoaffective disorder.  He indicated that a few 
doctors have stated that his current psychiatric illness is 
related to service.  The veteran's ex-wife, who is a nurse, 
submitted a statement in June 2004, recalling the veteran's 
psychiatric problems in service and that after service he was 
depressed and emotional and eventually became dangerous to be 
around.  She stated that although they were divorced, had the 
veteran gotten treatment for his illness while in service, 
things would have been different.  One of the veteran's 
shipmates also submitted a statement that he recalled the 
veteran's attitude changing in service and that he was under 
a lot of pressure and not able to enjoy himself.  

Principles Relating to Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131. 

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A personality disorder is not a disease for the purpose of VA 
disability compensation.  38 C.F.R. §§ 3.303(c). 

Factual Background 
Current Disability 

VA medical records in 1993 disclose an assessment to rule out 
psychosis, delusional disorder, or paranoid disorder. 

In June 1996, service department records reveal a diagnosis 
of bipolar disorder and to rule out schizophrenia.  

State hospital records dated from July 1996 to August 1996 
show a diagnosis of schizoaffective disorder, bipolar type.  
History included a diagnosis of bipolar disorder. 

VA records, dated in August 1996, disclose a diagnosis of 
schizoaffective disorder and depression.  From November 1998 
to May 2003, the diagnosis has been schizoaffective disorder.

In October 2000, a private psychological assessment revealed 
a diagnosis of schizoaffective disorder, a history of manic 
depression, paranoia, substance abuse, and passive-aggressive 
personality traits.

On VA examination in July 2003, psychological testing 
revealed a profile with features of both psychosis and 
neurosis.  

In March 2005 and in a statement received in November 2005, a 
VA psychiatrist stated that the more accurate diagnosis in 
the veteran's case was borderline personality disorder. 


Service Incurrence

The service medical records for the first period of service 
contain no history or finding of psychiatric illness. 

For the second period of service, the service medical records 
disclose that in June 1977 the veteran was admitted for 
psychiatric evaluation, following disenrollment from 
Neuropsychiatric Technicians School.  After a period of 
observation, it was determined that the veteran manifested no 
nervous or mental disorder. The discharge diagnosis was 
passive-aggressive personality traits.

In January 1980, the veteran presented to the Mental Health 
Support Unit appearing mildly distraught with some 
tearfulness and anxiousness and related feeling "pressured" 
regarding command procedures and work commitments.  He stated 
that he felt confused about how to deal with his feelings of 
frustration and anger.  The examiner found some depression, 
but no evidence of psychosis or a debilitating neurosis.  
There was no indication that psychiatric hospitalization was 
needed.

In April 1980, the veteran was admitted for observation after 
becoming intoxicated.  There was no evidence of psychosis or 
neurosis. 

In November 1980, the veteran was transferred to an Alcohol 
Rehabilitation Service, where the diagnosis was alcoholism 
and mixed personality disorder.  He was discharged with no 
psychiatric diagnosis. On separation examination, it was 
noted that the veteran had been treated for depression. The 
psychiatric evaluation was normal. 
Nexus between the Present Disorder and Service

Regarding service connection on a direct basis, the service 
medical records for the second period of service document 
behavioral and emotional problems, including symptoms of 
depression, but there was no finding or diagnosis of a 
psychosis or neurosis.  Therefore a chronic psychiatric 
disorder was not affirmatively shown to have had onset during 
service. 

After service, schizoaffective disorder was diagnosed in 1996 
with history, dating to 1993.  This was several years after 
service and not within the one-year presumptive period for 
manifestation of a psychosis.  Therefore, service connection 
on a presumptive basis is not established.  38 C.F.R. 
§ 3.307, 3.309.  

As for passive-aggressive personality traits shown in service 
and the diagnosis of borderline personality disorder in 2005, 
by operation of law, personality disorders are not diseases 
or injuries for the purposes of VA disability compensation. 
38 C.F.R. § 3.303(c). 

The remaining factual and legal question is whether service 
connection may be established based on a post-service 
diagnosis, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d).

The evidence in favor of the claim includes an October 2000 
private psychological assessment, in which the psychologist 
stated that a detailed review of the veteran's medical 
records indicated the development of a paranoid delusion 
system and an intermittent substance abuse problem while in 
service, suggesting a service induced condition.  The 
psychologist also stated that while in the service, the 
veteran was treated for a variety of psychiatric illnesses, 
including alcohol and drug abuse, as well as what appeared to 
be the precursor of schizoaffective disorder/manic-depressive 
disorder.  The psychologist noted that the psychometric 
testing confirmed the veteran's truthfulness as to the onset 
of delusional and phobic behavior in the Navy.

In February 2003, a VA psychologist, after a review of the 
record, stated that the veteran's schizoaffective disorder 
showed onset in service.  The psychologist referred to 
hospitalization in 1979 for a psychotic breakdown. 

On a VA examination in July 2003, the examiner, after a 
review of the record, expressed the opinion that it was more 
likely than not that the veteran's illness began while in the 
service as he was the right age.  

The evidence against the claim includes an April 2001 VA 
examination report in which the examiner expressed the 
opinion that it would not be possible to establish a 
correlation between the later diagnosis of bipolar disorder 
or schizoaffective disorder in a diagnosis given to the 
veteran while he was in the military.

Additionally, in March 2005, the Board obtained a VA opinion 
from two VA psychiatrists, who had reviewed the record, 
including the opinions favorable to the claim.  After review 
of the entire record, the examiners found that there was no 
evidence that supported a diagnosis of either schizoaffective 
disorder or bipolar disorder during service.  They noted that 
the records from active duty were consistent as to 
maladaptive personality traits or personality disorder and 
alcoholism.  They found that the mental health encounters in 
service consistently and explicitly noted no evidence of 
psychosis.  The examiners also found that the symptoms 
presented during these encounters were not consistent with 
prodromal or current symptoms of schizoaffective disorder or 
bipolar disorder, but were much more likely representative of 
a combination of effects from alcohol abuse, adjustment 
reactions, and maladaptive personality traits.  The examiners 
stated that these opinions would be subject to change if 
there was evidence of a hospitalization at Andrews Air Force 
Base in 1979, but they could not find such documentation.  

The examiners noted a qualitative difference beginning in 
October 1992 and in 1993 with a more consistent diagnosis of 
schizoaffective disorder versus bipolar disorder in 1996.  In 
light of this evidence, they expressed the opinion that the 
prodromal symptoms were present in 1992 or 1993, but not 
sooner.  

With regard to the assessment in October 2000, the examiners 
did not find evidence of a paranoid delusional system while 
in service in the available records.  As discussed above, 
they expressed the opinion that the symptoms documented while 
in service were not consistent with psychosis.  They also 
noted that the February 2003 VA opinion relied on a 1979 
psychotic breakdown, which was not found in the record.  As 
for the July 2003 VA opinion, the examiners noted that the 
opinion was based primarily on the veteran's age, and that 
while it was true that the majority of cases of primary 
psychotic disorders present at around age 20, the veteran's 
age while in active duty did not of itself, prove onset of 
the illness.

As for the March 2005 opinion and later opinion of a VA 
psychiatric who reported that the veteran's symptoms of 
personality disorder worsened after he left the military and 
then were misdiagnosed as schizoaffective disorder and 
schizophrenia, the psychiatrist stated that the more accurate 
diagnosis was borderline personality disorder, which is one 
of the personality disorders and which was well supported by 
the service medical records.  The psychiatrist then expressed 
the opinion that the veteran's illness may have been 
initiated and was definitely worsened by his military 
service.  As previously explained, a borderline personality 
disorder is not a disease or injury for the purposes of VA 
disability compensation.  38 C.F.R. § 3.303(c).

As for the opinion that the in-service signs and symptoms 
were precursors to schizoaffective disorder, the Board finds 
more persuasive the opinion of the VA psychiatrists, who 
correctly point out that during service no psychosis was 
diagnosed and a psychosis was first diagnosed in 1996, more 
that a decade later with no evidence of a psychiatric 
disorder in the interim.  Stated differently, there is no 
continuity of symptomatology, when all the evidence, 
including that pertinent to service, is considered. 

As for the opinion that included a history of a psychotic 
breakdown in 1979, there is no evidence of record to 
substantiate the history.  For this reason, the opinion, 
which relies on such a history, is not persuasive.  And as 
for opinion that the veteran was at the right age for the 
onset of a psychiatric illness, this is also not persuasive 
in light of the contemporary evidence, which did not document 
a psychosis.   

For these reasons, the Board rejects the medical evidence in 
favor of the claim. And as the Board may consider only 
independent medical evidence to support its conclusions, the 
Board finds that the preponderance of the medical evidence is 
against the claim, namely, the opinion that it would not be 
possible to establish a correlation between the later 
diagnosis of bipolar disorder or schizoaffective disorder in 
a diagnosis given to the veteran while he was in the military 
(April 2001 VA examination), no evidence that supported a 
diagnosis of either schizoaffective disorder or bipolar 
disorder during service (March 2005 VA examination), and the 
current diagnosis of a borderline personality disorder (March 
2005 and later statement of a VA psychiatrist).

As for the veteran's statements and testimony, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to support 
the claim. Grottveit v. Brown, 5 Vet. App. 91 (1993). The 
veteran's assertions alone do not establish the necessary 
nexus between any current psychiatric illness and service. 
Such a nexus requires medical evidence and the veteran, as a 
lay person, is not qualified to offer a medical opinion or 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).

As for the articles and literature, such documents are merely 
generic statements and do not satisfy the nexus element of 
service connection.  Sacks v. West, 11 Vet.App. 314 (1998). 



ORDER

Service connection for a psychiatric disorder is denied.





____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


